Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended September 30, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended September 30, 2009 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: November 24, 2009 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended September 30, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended September 30, 2009 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: November 24, 2009 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR Period (s) ended September 30, 2009 Putnam Master Intermediate Income Trust Putnam California Tax Exempt Income Fund Putnam American Government Income Fund Putnam Tax Exempt Income Fund Putnam International New Opportunities Fund Putnam U.S. Government Income Trust Putnam Money Market Fund Putnam Money Market Liquidity Fund Putnam Tax Exempt Money Market Fund Putnam Diversified Income Trust Putnam Asset Allocation: Balanced Portfolio Putnam Asset Allocation: Growth Portfolio Putnam Asset Allocation: Conservative Portfolio
